             Case 2:16-cv-00287-cr Document 287 Filed 08/03/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF VERMONT
                                                                          2020 AUG -3 ftH 3: 52
GARRET SITTS, et al.,
                   Plaintiffs

                  vs.

DAIRY FARMERS OF AMERICA, INC.
and DAIRY MARKETING SERVICES,
LLC,
               Defendants


                                  NOTICE OF APPEARANCE

         I, Shapleigh Smith, Jr., Esq., hereby enter my appearance on behalf of The National

Council of Farmer Cooperatives who will be filing an Amicus Brief in this matter.

         Dated at Burlington, Vermont, this 3rd day of August, 2020.




{B2217501.1 08098-0013}
